DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021, 02/10/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
NOTE:
Examiner called applicant to verify the reference included in the IDS filed on 02/01/2021, (20141084211), applicant provided the correct publication number which is (20140108421). The corrected reference number has been included to Form PTO-892.

Allowable Subject Matter
Claims 1-8, 11-18 and 21-25 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
(claims 1, 11, 21 and 25), the prior art on record does not explicitly disclose “executing at least a portion of the first job via one or more processing modules of the processing pipeline, the executing comprising using at least one data shard generated during execution of a portion of a second job, and further comprising using an output of at least one processing module of the one or more processing modules, the output being generated during execution of a portion of the second job, wherein executing the at least a portion of the first job further comprises:
pulling the at least one data shard generated during execution of the portion of the second job from a location indicated in a metadata file for the data shard; and 
pulling any data not defined by a known data shard from a raw data source, wherein pulling the at least one data shard, and pulling the data not defined by a known data shard, are triggered based on a user selection via a graphical user interface (GUI)” in combination with other claimed limitations.

As dependent claims 2-8, 12-18 and 22-24 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165